                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                       December 05, 2019
                                IN THE UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION


SHELLY MALINA,                                            §
    Plaintiff,                                            §
                                                          §
v.                                                        §        CIVIL ACTION NO. H-19-1808
                                                          §
MAKITSO USA LLC, et al.,                                  §
    Defendants.                                           §


                                             MEMORANDUM AND ORDER

           This employment case is before the Court on Plaintiff Shelly Malina’s Motion

[Doc. # 29] seeking reconsideration of the Court’s October 18, 2019 dismissal of her

retaliation claim under Title VII. Defendant Makitso USA LLC (“Makitso”) filed a

Response [Doc. # 32].                         Having reviewed the record and the applicable legal

authorities, the Court exercises its discretion to grant the Motion.

I.         BACKGROUND

           Plaintiff filed this lawsuit on May 17, 2019, and filed her First Amended

Complaint [Doc. # 16] on September 10, 2019. By Memorandum and Order [Doc. #

25] entered October 18, 2019, the Court dismissed Plaintiff’s claims for (1) national

origin discrimination or harassment, (2) retaliation for reporting racially

discriminatory hiring practices, and (3) common law assault and battery.


P:\ORDERS\11-2019\1808MR.wpd   191205.1017
           On October 29, 2019, Plaintiff filed her Motion seeking reconsideration of only

the dismissal of the claim of retaliation based on her protesting racially discriminatory

hiring practices. The Motion is now ripe for decision.

II.        GOVERNING LEGAL STANDARD

           Rule 54(b) of the Federal Rules of Civil Procedure allows a party to seek

reconsideration of interlocutory orders, and authorizes the district court to revise at

any time an order or other decision that does not end the case. See Austin v. Kroger

Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017) (citing FED. R. CIV. P. 54(b)). “Under

Rule 54(b), the trial court is free to reconsider and reverse its decision for any reason

it deems sufficient, even in the absence of new evidence or an intervening change in

or clarification of the substantive law.” Id. (internal quotation marks and citations

omitted).

III.       ANALYSIS

           In the October 18 Memorandum and Order, the Court found that Plaintiff failed

to allege an adequate factual basis to support her Title VII retaliation claim based on

reporting racially discriminatory hiring practices. See Memorandum and Order [Doc.

# 25], p. 9. In Plaintiff’s Motion, she notes correctly that she alleged in the First

Amended Complaint that she heard Makitso’s Chief Executive Officer state “don’t

hire any brown skin, like the girls upstairs.” See First Amended Complaint, ¶ 3.4.


P:\ORDERS\11-2019\1808MR.wpd   191205.1017    2
Plaintiff further alleged in the First Amended Complaint that she “unequivocally

objected to making hiring decisions based on race instead of merit but was overruled

by the CEO.” Id. The First Amended Complaint, however, failed to include a time

reference for the alleged comments.

           In her Motion, Plaintiff states that the comments referenced in paragraph 3.4 of

the First Amended Complaint occurred in September 2017. Plaintiff attaches to her

Motion a report to Makitso’s Human Resources Department in January 2018 in which

she complained of the “brown skin” comment, which she identified in the January

2018 report as having occurred in September 2017.

           Defendant argues correctly that the allegation that the “brown skin” comment

was made in September 2017 should have been included in the First Amended

Complaint. Nonetheless, based on the new allegation regarding the timing of the

“brown skin” comment, the Court exercises its discretion to allow the Title VII

retaliation claim to proceed. The Court requires Plaintiff to file a Second Amended

Complaint which must contain all factual allegations on which Plaintiff bases her

causes of action in this lawsuit.

IV.        CONCLUSION AND ORDER

           Pursuant to Rule 54(b), the Court exercises its discretion to reconsider its prior

dismissal of Plaintiff’s retaliation claim. In light of the new allegations in the Motion,


P:\ORDERS\11-2019\1808MR.wpd   191205.1017      3
it is hereby

           ORDERED that Plaintiff’s Motion [Doc. # 29] is GRANTED and the prior

dismissal of the Title VII claim for retaliation for reporting racially discriminatory

hiring practices is VACATED. It is further

           ORDERED that Plaintiff shall file a Second Amended Complaint, which

contains all factual allegations on which Plaintiff bases her causes of action in the

case, by December 18, 2019.

           SIGNED at Houston, Texas, this 5th day of December, 2019.




P:\ORDERS\11-2019\1808MR.wpd   191205.1017   4
